Citation Nr: 1014995	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  09-13 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.	Whether new and material 
evidence has been received to reopen a claim for service 
connection for status-post left patella fracture.

2.	Entitlement to service 
connection for a right knee condition, including secondary to 
status-post left patella fracture.

3.	Entitlement to service 
connection for headaches with blurred vision.

4.	Entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Esq. 



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
with the Pennsylvania Army National Guard from February 18, 
1979 to March 30, 1979.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2008 rating decision by a 
special processing unit ("Tiger Team") at the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio. Jurisdiction over the appeal was then transferred to 
the Pittsburgh RO.

The appellant's attorney's April 2009 correspondence raised 
the original issue of whether there was Clear and 
Unmistakable Error (CUE) in a May 24, 1979 RO rating decision 
that denied service connection for a left knee condition. 
This claim has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and the claim is hereby referred to 
the AOJ for appropriate action.  

The issues of a petition to reopen service connection for 
status-post left patellar fracture, service connection for a 
right knee disorder, and a TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the 
Department of Veterans Affairs Regional Office.  VA will 
notify the appellant if further action is required.


FINDINGS OF FACT

1.	All evidentiary development required to adjudicate the 
claim of service connection for headaches with blurred vision 
has been completed. 

2.	The condition of headaches with blurred vision was not 
incurred or aggravated during military service. 


CONCLUSION OF LAW

The criteria are not met for entitlement to service 
connection for headaches with blurred vision.  38 U.S.C.A. §§ 
106, 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2009), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits.  Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf.  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II").  A regulatory amendment effective for 
claims pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim.  73 Fed. Reg. 23,353-56 (Apr. 30, 2008), 
codified later at 38 CFR 3.159(b)(1).


The U. S. Court of Appeals for Veterans Claims (Court) has 
further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007), that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, including 
notice to the claimant that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

On the issue being decided of service connection for 
headaches with blurred vision, through January 2008 VCAA 
notice correspondence, the RO notified the appellant as to 
each element of satisfactory notice set forth under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The VCAA 
notice further indicated the joint obligation between VA and 
the appellant to obtain pertinent evidence and information, 
stating that VA would undertake reasonable measures to assist 
in obtaining additional         VA medical records, private 
treatment records and other Federal records.                
See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  
Furthermore,             an addendum to the VCAA notice 
letter provided information concerning both          the 
disability rating and effective date elements of a pending 
claim for benefits. 

The relevant notice information must have been timely sent.  
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim.            
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The 
VCAA notice preceded issuance of the October 2008 rating 
decision on appeal, and thereby met the standard for timely 
notice. 

The RO has taken appropriate action to comply with the duty 
to assist the appellant through obtaining service treatment 
records (STRs) and records of non-VA outpatient treatment.  
Previously, a VA Compensation and Pension examination was 
scheduled for August 2008, to which the appellant was unable 
to report due to the fact that he was incarcerated.  The 
appellant has since requested a rescheduling of the 
examination, and indicated that he now has available means 
for transportation to the VA examination location.  It is not 
readily apparent from the current record however, that a 
medical examination would be of substantial benefit in this 
case.  As explained further below, there is an absence from 
the record of any indication that the appellant's headaches 
began in service.  The evidence strongly suggests to the 
contrary that this condition began several years post-
service.  Thus, there would be no practical benefit to 
examine the appellant to determine whether he has a current 
disability of service origin.  There is no indication or 
suggestion that he has a disability causally related to 
service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006), citing to Duenas v. Principi, 18 Vet. App. 512, 517-
18 (2004) (VA will provide a medical examination where the 
evidence of record, taking into consideration all information 
and lay or medical evidence contains competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of disability, and indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service).  For this reason, 
the Board finds that the current record is sufficient to 
proceed with adjudicating the appellant's claim without 
rescheduling a VA examination. 

In support of his claim, the appellant has provided several 
personal statements, and a lay statement from a third party 
to support his claim.  He has not requested the opportunity 
to testify during a hearing.  There is no indication of any 
further available evidence or information that has not 
already been obtained.  The record as it stands includes 
sufficient competent evidence to decide the claim.  See 38 
C.F.R. § 3.159(c)(4).  Under these circumstances, no further 
action is necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say,              
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will adjudicate the claim on the merits. 




Background and Analysis

Service Connection

Service connection may be granted for any current disability 
that is the result of      a disease contracted or an injury 
sustained while on active duty service.                         
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303(a) (2009).  Service connection may also be granted 
for a disease diagnosed after discharge, where all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2009). 

Additionally, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated while performing ACDUTRA, or for injury incurred 
in or aggravated while performing inactive duty training 
(INACDUTRA).  38 U.S.C.A. §§ 101(24), 106 (West 2002 & Supp. 
2009);                  38 C.F.R. § 3.6 (2009). 

The elements of a valid claim for direct service connection 
are as follows:                    (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

For the showing of chronic disease during service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  On the other hand, continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  Under the latter 
circumstances, a showing of continuity of symptomatology at 
the time of service discharge and continuing thereafter              
is required to support the claim.  38 C.F.R. § 3.303(b). 

The service medical history does not include reference to a 
condition involving headaches.

Treatment records from the Commonwealth of Pennsylvania 
Department of Corrections provide indication of a May 2006 
clinical consultation upon which    the appellant reported 
having had headaches.  There was reference to a history of 
migraines in contemporaneous dated clinical records. 

In his November 2008 Notice of Disagreement (NOD) with the 
October 2008 RO rating decision denying his claim, the 
appellant indicated he was claiming headaches and blurred 
vision as the result of a post-service injury. 

In his February 2009 lay statement a friend of the appellant 
relates that from his observation the appellant's headaches 
appeared sometime during the late-1980s, and had remained 
symptomatic since that time period. 

The Board finds that the criteria for service connection for 
headaches with blurred vision have not been met, as there is 
no causal connection established between the claimed 
disability and military service.  There are relatively recent 
treatment records indicating at minimum a current headache 
disability.  That notwithstanding,               to warrant 
service connection the competent evidence must also 
demonstrate that the disability claimed is of service origin.  
The presence of a causal nexus to service is an essential 
element to establish service connection for a claimed 
disability.             See Watson v. Brown, 4 Vet. App. 309, 
314 (1993) ("A determination of service connection requires 
a finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."); Hickson, supra.  
See, too, Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  
In the instant case, there is no indication or suggestion 
that headaches and associated blurred vision are of any 
connection to the appellant's period of service in the Army 
National Guard in 1979.  Rather, the indication is clearly 
otherwise, that the disability claimed had its origin in the 
early-1980s or perhaps even later.  Under these 
circumstances, there is no competent evidence to establish 
the requisite causal nexus to service.  The condition of 
headaches with blurred vision is shown to have an etiology in 
events following service, and not     in any incident of 
active military service.

For these reasons, the claim for service connection for 
headaches with blurred vision must be denied.  The 
preponderance of the evidence is against the claim,          
and under these circumstances the benefit-of-the-doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  Gilbert v. Derwinski, 1 Vet. App. 49,  55 (1990).   


ORDER

Service connection for headaches with blurred vision is 
denied.





















REMAND

There is further development action necessary to apprise the 
appellant of the additional evidence required to substantiate 
his petition to reopen a claim for service connection for 
status-post left patella fracture.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
established additional criteria as to the content of the  
notice to be provided in connection with a petition to 
reopen, requiring that VA provide a claim-specific and 
comprehensive definition of "new and material" evidence.  
In carrying out this notice obligation, VA must consider the 
basis for the previous denial and then provide an explanation 
of what evidence would be needed to substantiate the 
element(s) found insufficient in the previous denial.  The 
Court further held that failure to describe what would 
constitute "material" evidence, in particular, in almost 
all circumstances will have a prejudicial effect upon the 
adjudication of the claim, and thus, the absence of such 
information would not be harmless error.

Previously, in a May 1979 rating decision, the RO had denied 
the appellant's original claim for service connection for a 
left knee condition, on the basis that           he had a 
history of fracture left patella that pre-existed service, 
and ostensibly      had not undergone measurable aggravation 
due to his period of military service.                    The 
appellant did not contest this decision, and it became final 
on the merits. 

The January 2008 VCAA notice correspondence sent in 
connection with the appellant's current petition to reopen 
meanwhile did not provide a claim-specific definition of 
"material" evidence to reopen the matter.  In this case, 
"material" evidence would constitute that which 
demonstrated quantifiable in-service aggravation of the 
appellant's pre-existing left knee disability.  Therefore, a 
remand is required for issuance of a supplemental notice 
compliant with the Kent decision.  

With regard to the remaining claims that are on appeal, the 
appellant is claiming service connection for a right knee 
disability as secondary to status-post left patella fracture.  
The outcome of the TDIU claim is likewise dependent upon 
whether the appellant is ultimately found to have at least 
one service-connected disability.  Therefore, the 
adjudication of the right knee and TDIU claims must be 
deferred pending the disposition of the underlying claim for 
service connection for status-post left patella fracture.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two 
issues are "inextricably intertwined" when they are so 
closely tied together that a final decision on one issue 
cannot be rendered until a decision on the other issue has 
been rendered).  See also Ephraim v. Brown, 5 Vet. App. 549, 
550 (1993) (inextricably intertwined claims should be 
remanded together).

Accordingly, these claims are REMANDED for the following 
action:

1.	The RO should send the appellant 
another VCAA   letter providing a detailed 
and case-specific definition of the 
requirement of "new and material 
evidence" as it pertains to the 
appellant's petition to reopen a claim for 
service connection for status-post left 
patella fracture,           as required by 
the Court's holding in Kent v. Nicholson,        
20 Vet. App. 1 (2006).  The correspondence 
issued should reflect the fact that 
"material" evidence to reopen the 
appellant's claim may consist of any 
evidence which establishes in-service 
aggravation of the appellant's     pre-
existing left knee disability.  

2.	The RO should then review the claims 
file.  If any of  the directives specified 
in this remand have not been implemented, 
appropriate corrective action should be 
undertaken before readjudication.  Stegall 
v. West, 11 Vet. App. 268 (1998).

3.	Thereafter, the RO should readjudicate 
the petition to reopen service connection 
for status-post left knee patella 
fracture, claim for service connection for 
a right knee condition, and TDIU claim.  
If any benefit sought on appeal is not 
granted, the appellant should be furnished 
with a Supplemental Statement of the Case 
(SSOC) and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2009).





______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



 Department of Veterans Affairs


